Case 1:19-cv-09617-KPF Document 67-8 Filed 06/21/21 Page 1 of 3




         EXHIBIT H
                                               7c U   be.CC                                             Case 1:19-cv-09617-KPF Document 67-8 Filed 06/21/21 Page 2 of 3                                                                                  •• •
                                                                                                                                                                                                                                                                0 *                        In\ CD Cf

                                                                                                                                                                                                                                                                                   •   •
YouTtibe                                                                                                                                                                                                                                                                       • • •
                                                                                                                                                                                                                                                                               V ••        f3 SIGN IN



                                                                                                                                                                                                                                              Post-Poned (803 • E02): All
                                                                                                                                                                                                                                              Shall Be Well (aasbwaamotsb...
                                                                                                                                                                                                        POST.POMO) (803 • ea
                                                                                                                                                                                              ALL SMALL IIC =SIAM> All SMALL OG %TU.
                                                                                                                                                                                                                                              WherePostRockDwells
                                                                                                                                                                                              MOMS MAMIE. OP THINGS "WA 1St WELL)
                                                                                                                                                                                                                                              45K views •
                                                                                                                                                                                                                          1:13:26             Streamed 2 weeks ago
                                                                                                                                                                                                                                               360°
                                                                                                                                                                                                                                              Todd Snider - Sail On, My Friend
                                                                                                                                                                                                                                              (Official Video + Behind the...
                                                                                                                                                                                                                                              Todd Snider J
                                                                                                                                                                                                                                              10K views • 1 week ago
                                                                                                                                                                                                                                  3:34

                                                                                                                                                                                                                                              10 Best Places to Visit in Utah -
                                                                                                                                                                                                                                              Travel Video
                                                                                                                                                                                                                                              touropia
                                                                                                                                                                                                                                              907K views • 1 year ago


                                                                                                                                                                                                                                              Death Valley National Park - 4K
                                                                                                                                                                                                                                              (Ultra HD) Nature Documentar...
                                                                                                                                                                                                                                              4K Relaxation Channel 0
                                                                                                                                                                                                                                              1.5M views • 4 years ago


                                                                                                                                                                                                    BEALFIEWEIHNIM                            DEATH VALLEY / PANAMINT
                                                                                                                                                                                                                   nossrara                   LAKE FLOOD 5-09-2019
                                                                                                                                                                                                                                              lames cleveland
                                                                                                                                                                                                                                              656 views • 1 year ago


                                                                                                                                                                                                                                              Death Valley's Chicken Rock
                                                                                                                                                                                                                                              (AKA Holy Shi* G*d Dam* Fu**...
                                                                                                                                                                                                                                              Incomplete Jeep
                                                                                                                                                                                                                                              876 views • 1 year ago


                                                                                                                                                                                                                                              National Parks of North
                                                                                                                                                                                                                                              America IMAX HD by husky40
                                                                                                                                                                                                                                              Danusz Wybieralski
                                                                                                                                                                                                                                              685K views • 10 years ago


                                                                                                                                                                                                                                              Sign of Life Abruptly Appears in
           Death Valley Rare Flood Waters 10 Mile Long Lake! Record Rains March 2019 Dr. Elliot McGucken 45EPIC                                                                                                                               Death Valley Leaving Experts...
                                                                                                                                                                                                                                              Facts verse 0
           13,831 views • Mar 12, 2019                                                                                                          Ifr 40 Api 0 A SHARE      E-74. SAVE   •• •                                                   26K views • 1 year ago




           0        McGucken Golden Ratio Phi Art Design Photography
                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                              Moab to Bryce road trip - Utah
                                                                                                                                                                              SUBSCRIBE
                                                                                                                                                                                              Moab t.45, Bryce                                Grand Circle segment Travel...
            .   .   376 subscribers                                                                                                                                                                                                         —
                                                                                                                                                                                                          Roadthp                             The West is Big! Travel Guides
                                                                                                                                                                                              Including Me Coblm Valk, A enp it   RIO         97K views • 8 years ago
                    Death Valley Rare Flood Waters 10 Mile Long Lake! Record Rains March 2019 Dr. Elliot McGucken
                                                                                                                                                                                                                              15:33
                    45EPIC Fine Art Photography!
                                                                                                                                                                                                                                              The COOLEST Place in the US



                                                                                                                                                                                                                                                                                            NEWS000303
—> Ci 4                           a J https://www.youtube.com/watch?v=lfRD7KYJu-U                           Case 1:19-cv-09617-KPF Document 67-8 Filed 06/21/21 Page 3 of 3                                                             •••      tr             III\ CD O.
                                                                                                                                                                                                                                                                              A

  0 YouTube                                                                                    Search                                                                                                                                                               SIGN IN



                                                                                                                                                                                                                             Ghost of Water - Death Valley
                                                                                                                                                                                                                             Explorer Episode 2
                                                                                                                                                                                                                             DeathValleyNP
                                                                                                                                                                                                                             23K views • 3 years ago
                                                                                                                                                                                                      cam, el Watt!   7:58

                                                                                                                                                                                                                             The Art of Digital Nature
                                                                                                                                                                                                                             Photography
                                                                                                                                                                                                                             Professional Nature Photographer
                                                                                                                                                                                                                             29K views • 5 years ago


                                                                                                                                                                                                                             National Parks of North
                                                                                                                                                                                                                             America IMAX HD by husky40
                                                                                                                                                                                                                             Dariusz Wybieralski
                                        r r.                                                                                                                                                                                 685K views • 10 years ago
                              Olio •            •
                                  -e                friA
                                       aa^
                                                                                                                                                                                                                             More Than a Mountain: A Short
                                           ts                                                                                                                                                                                Film on the Story of Saddleback
                                                                                                                                                                                                                             Saddleback Maine
                                                                                                                                                                                                                             11K views • 6 days ago
                                                                                                                                                                                                                              New

                                                                                                                                                                                                                             10 Vegetables You Should
                                                                                                                                                                                                                             ALWAYS Grow
                                                                                                                                                                                                                             Self Sufficient Me 0
                                                                                                                                                                                                                             2M views • 6 months ago
                                                                                                                                                                                               :140
                                                                                                                                                                                                S              :sit=
                                                                                                                                                                                                                             How to escape education's
                                                                                                                                                                                                                             death valley I Sir Ken Robinson
                                                                                                                                                                                                                             TED 0
                                                                                                                                                                                                                             5.1M views • 7 years ago


                                                                                                                                                                                                                             HUGE FLASH FLOOD!!
                                                                                                                                                                                                                             FightSmart
                                                                                                                                                                                                                             2.3M views • 4 years ago


                         H
                                                                                                                                                                                                                             11 Years Living Off-Grid On A
                                                                                                                                                                                                                             Self-Built Island (full tour)
              Death Valley Rare Flood Waters 10 Mile Long Lake Landscape! McGucken Fine Art Nature Photography!                                                                                                              Gone with the Wynns
              1,035 views • Mar 12, 2019                                                                                                                 5   gl 0 4 SHARE     :=
                                                                                                                                                                               7+ SAVE   •••
                                                                                                                                                                                                                             857K views • 1 week ago


                                                                                                                                                                                                                             He Spent 40 Years Alone in the


              41,        McGucken Golden Ratio Phi Art Design Photography
                         376 subscribers


                         Death Valley Rare Flood Waters 10 Mile Long Lake Landscape! Fine Art Landscape & Nature
                                                                                                                                                                                 SUBSCRIBE
                                                                                                                                                                                                                             Woods, and Now Scientists...
                                                                                                                                                                                                                             National Geographic 0
                                                                                                                                                                                                                             12M views • 4 years ago


                         Photography! Record Rains March 2019 Dr. Elliot McGucken 45EPIC!
                                                                                                                                                                                               4,7„thernirsul\               Polar Vortex SUP Boarding in
                                                                                                                                                                                                                             Lake Ontario!
                                                    w ,
 P    [1111   h      T                                             o

                                                                                                                                                                                                                                                                  NEWS000304
